MEMORANDUM **
Larry Deminter appeals from the 63-month sentence imposed following his guilty-plea conviction to three counts of bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Appellant’s contention that imposition of the remedial scheme in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), violated the Ex Post Facto clause is foreclosed. See United States v. Dupas, 419 F.3d 916, 919-21 (9th Cir.2005). His contention that the district court improperly delegated to the probation officer the decision whether, and how much, defendant should pay for any post-custodial psychiatric treatment is similarly foreclosed. See id. at 922-24.
A review of the record reveals that the sentence imposed was not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006).
The case must be remanded, however, for correction of the written judgment. The district court is instructed to conform the written judgment to its oral pronouncement at sentencing that appellant was required to submit to one drug test within 15 days of release from imprisonment and two periodic drugs tests thereafter, as directed by the probation officer. See United States v. Hicks, 997 F.2d 594, 597 (9th Cir.1993) (holding when the oral pronouncement of a defendant’s sentence is unambiguous, but differs from the written sentence, the oral sentence controls).
Sentence AFFIRMED; REMANDED with instructions.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.